DETAILED ACTION
The Request for Reconsideration filed 07/29/22 has been entered.  Claims 1-14 are still pending yet all 102 and 103 rejections are maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “means for fastening” must be shown or the feature(s) canceled from the claim(s).  The specification mentions this feature once, but it is not depicted in any of the figures.  See Application at page 7, line 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Malkin
Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malkin et al. (U.S. Patent Pub. No. 2010/0252691).  Malkin is directed to an aircraft electrical actuator arrangement.  See Abstract. 
Claim 1: Malkin discloses a piece of electrical equipment [Fig. 1] for connecting both to at least one electromechanical braking actuator (80) arranged to brake a wheel (50) of an aircraft undercarriage (40) and also to at least one electromechanical drive actuator (82) arranged to drive the wheel in rotation, the piece of electrical equipment comprising a housing [see Fig. 3; para. 0024], means for fastening the housing to the undercarriage, and inside the housing: a processor unit [see para. 0032 (“controller” sending signals 6, 7)] arranged to generate a braking motor control signal from a braking setpoint and a drive motor control signal from a taxiing setpoint; a power supply unit (5) arranged to generate an equipment power supply voltage for powering the piece of electrical equipment, a braking power supply voltage [see para. 0042], and a drive power supply voltage [see para. 0044]; a power converter unit (1) arranged to generate a braking control voltage from the braking control signal and the braking power supply voltage, and a drive control voltage from the drive motor control signal and the drive power supply voltage; and a distribution unit (8) arranged to distribute the braking control voltage to the electromechanical braking actuator and the drive control voltage to the electromechanical drive actuator.  See Figs. 1, 3. 
Claim 4: Malkin discloses a braking control module, a braking motor control module, a taxiing control module, and a drive motor control module are programmed in the processor unit.  See para. 0032. 
Claim 5: Malkin discloses that the power supply unit is also arranged to generate a power supply voltage for a data concentrator and/or a sensor and/or a brake fan (12) connected to the piece of electrical equipment.  See para. 0032. 
Claim 6: Malkin discloses that the power converter unit includes a plurality of power converter members, each comprising an inverter (27).  See para. 0046 (“…number of master power converters…” and “inverter stages”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Malkin in view of Walitzki
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkin in view of Walitzki et al. (U.S. Patent Pub. No. 2016/0016658).  Walitzki is directed to an aircraft auxiliary drive wheel taxi system.  See Abstract.  
Claims 2 and 3: Malkin is relied upon as in claim 1 above but does not disclose the specifics of the housing.  Walitzki discloses that a housing may include a door or panel (34) to provide access to various control mechanisms, which would thereby permit an operator to replace various components contained therein.  See para. 0023, 0026, 0032.  
Malkin in view of Cahill
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkin in view of Cahill (U.S. Patent Pub. No. 2009/0240412).  Cahill is directed to brake control interlock logic.  See Abstract. 
Claim 7: Malkin is relied upon as in claim 1 above, but does not disclose the specifics of the circuitry.  Cahill discloses that a distribution unit (26) comprises a contactor array (28) that is configurable by a processor unit (EMAC).  See para. 0035-36.  This feature would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention because this a standard implementation of electric circuitry in a power delivery device. 
Claim 8: Cahill discloses that the contactor array can be configured so that the piece of electrical equipment controls braking of the wheel or rotary drive of the wheel.  See para. 0060. 
Claim 9: Malkin discloses that, upon being modified to include the contractor array, the array may be configured to apply an outgoing power supply voltage on an input/output port of the piece of electrical equipment, the outgoing power supply voltage being for powering another piece of electrical equipment.  See para. 0046. 
Malkin in view of Cahill and Schindler
Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malkin in view of Cahill and Schindler et al. (U.S. Patent Pub. No. 2011/0266867).  Schindler is directed to a power-sharing network communications device.  See Abstract. 
Claim 10: Malkin and Cahill are relied upon as in claim 9 above but do not discuss the possibility of failure of one of the pieces of electrical equipment.  Schindler discusses the implementation of power sharing through a load-shedding ability, under failure conditions.  See para. 0024-26.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include this feature to ensure redundancy, i.e, continued operation of the electrical equipment, given that failures/abnormalities typically occur at some point. 
Claim 11: Schindler discloses that the contactor array can be configured to perform load shedding.  See para. 0024, 0035. 
Claim 12: Schindler discloses that the power supply unit includes protection means arranged to prevent power returning to an electrical system of the aircraft situated upstream from the piece of electrical equipment.  See para. 0031. 
Claim 13: While Malkin discloses the two pieces of electrical equipment according to claim 1, Schindler discloses the specifics of a communication bus (35) and a power bus (34) in connection with such pieces of electrical equipment.  See para. 0034-35. 
Claim 14: Upon including the Schindler system, Malkin discloses an undercarriage including a system according to claim 13.


Response to Arguments
Applicant's arguments filed 07/29/22 have been fully considered but they are not persuasive.  Applicant raises two primary arguments: (1) there is no “housing” in Malkin that incorporates all the recited units; and (2) there is no “means for fastening” disclosed in Malkin.  See Remarks, pages 7-8.
In response, both arguments were addressed in the 08/05/22 Applicant-Initiated Interview.  First, the term “housing” may be broadly construed, since all the disclosed Malkin “units” are contained within some component that may be deemed a “housing,” such as portions of the aircraft itself.  It should be noted that the Application provides greater detail on this “housing” feature, namely, that is includes a “cabinet” attached to the leg of the undercarriage and has an open/close or removable “door” providing access to the various components therein.  See Application at page 7, lines 7-18.  
Second, the “means for fastening” is barely discussed nor depicted at all in the specification, thus creating ambiguity as to what constitutes a proper disclosure of this feature.  See Drawing Objection above.  Clearly, the various Malkin units are capable of being fastened to the aircraft, hence this broad and vague limitation is ultimately disclosed. 
For these reasons, all pending claims remain rejected as detailed above.  Clarifying amendments are strongly suggested to move prosecution forward. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        August 11, 2022